     Case 1:20-cv-00969-DAD-SAB Document 9 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY W. STEWART,                                 No. 1:20-cv-00969-NONE-SAB-HC
12                         Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATION, DISMISSING
13              v.                                        PETITION FOR WRIT OF HABEAS
                                                          CORPUS, DIRECTING CLERK OF COURT
14    J. MACOMBER,                                        TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                          CASE, AND DECLINING TO ISSUE A
15                         Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                        (Doc. No. 6)
17

18             Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. He alleges he did not receive a fair trial; evidence in his case was

20   obtained as the result of an unconstitutional search; he received ineffective assistance from his

21   counsel; and there was insufficient evidence presented at his trial to find him guilty. (See Doc.

22   No. 1.)

23             On July 22, 2020, the assigned magistrate judge issued findings and recommendation that

24   recommended dismissing the petition as an unauthorized successive petition. (Doc. No. 6.) This

25   recommendation was based on the finding that petition has filed numerous other petitions seeking

26   federal habeas relief with respect to this same state court conviction. (Id. (listing approximately

27   twenty-three separate petitions).) Before filing a second or successive petition, petitioner was

28   required to obtain leave of the Ninth Circuit before proceeding. (Id. (citing 28 U.S.C. §
                                                          1
     Case 1:20-cv-00969-DAD-SAB Document 9 Filed 09/02/20 Page 2 of 3

 1   2244(b)(3)).) The findings and recommendations note that petitioner’s first habeas petition, filed

 2   in 2000, was dismissed as untimely; however, filing a petition that fails to comply with the statute

 3   of limitations in the Antiterrorism and Effective Death Penalty Act (“AEDPA”) renders

 4   subsequently filed petitions second or successive under AEDPA. (Id. (citing McNabb v. Yates,

 5   576 F.3d 1028, 1030 (9th Cir. 2009)).) Petitioner has not demonstrated that he has received

 6   authorization from the Ninth Circuit to file a second or successive petition in this matter. (Id.)

 7           The findings and recommendation were served on petitioner and contained notice that any

 8   objections were to be filed within thirty (30) days of the date of service of the findings and

 9   recommendation. Petitioner filed timely objections. (Doc. No. 8.)

10           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

12   objections, the court concludes that those findings and recommendation to be supported by the

13   record and proper analysis.

14           In his objections, petitioner appears to request a review of the case numbers of his various

15   past Ninth Circuit appeals because a court order referenced a case number that “does not exist” in

16   petitioner’s records. (Doc. No. 8 at 4.) Petitioner argues that if an illegal appeal case number

17   exists, “the trial court is entitled to reconsider all court sentencing and choices.” (Id. at 5.)

18   Whether there was some sort of clerical error regarding petitioner’s appellate case numbers in the

19   Ninth Circuit is irrelevant to the issue before this court. The instant federal habeas petition is

20   successive, and petitioner has not received authorization from the Ninth Circuit to file a
21   successive petition. Accordingly, the petition must be dismissed.

22           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

23   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

24   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

25   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); 28 U.S.C.

26   § 2253. Where, as here, the court denies habeas relief on procedural grounds without reaching
27   the underlying constitutional claims, the court should issue a certificate of appealability “if jurists

28   of reason would find it debatable whether the petition states a valid claim of the denial of a
                                                          2
     Case 1:20-cv-00969-DAD-SAB Document 9 Filed 09/02/20 Page 3 of 3

 1   constitutional right and that jurists of reason would find it debatable whether the district court was

 2   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain

 3   procedural bar is present and the district court is correct to invoke it to dispose of the case, a

 4   reasonable jurist could not conclude either that the district court erred in dismissing the petition or

 5   that the petitioner should be allowed to proceed further.” Id.

 6          In the present case, the court finds that reasonable jurists would not find the court’s

 7   determination that the petition should be dismissed debatable or wrong, or that petitioner should

 8   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

 9          Accordingly:

10          1. The findings and recommendation issued on July 20, 2020 (Doc. No. 6) are adopted;

11          2. The petition for writ of habeas corpus is dismissed as an unauthorized second or

12               successive petition;

13          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

14               closing the case and then to close the case; and

15          4. The court declines to issue a certificate of appealability.

16   IT IS SO ORDERED.
17
        Dated:     September 2, 2020
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         3
